Exhibit 10.1

 

MINES MANAGEMENT, INC.

 

2012 EQUITY INCENTIVE PLAN

 

1.                                      PURPOSES.

 

(a)                                 Background. On April 10, 2012 (the
“Effective Date”), the Board authorized the Company to establish the Plan.

 

(b)                                 Eligible Stock Award Recipients.  The
persons eligible to receive Stock Awards are the Employees, Directors, Officers
and Consultants of the Company and its Affiliates; provided that in no event
shall an Option or stock appreciation right be granted unless, with respect to
the proposed grantee, the Common Stock qualifies as “service-recipient stock”
for purposes of Section 409A of the Code.

 

(c)                                  Available Stock Awards.  The purpose of the
Plan is to provide a means by which eligible recipients may be given an
opportunity to benefit from increases in value of the Common Stock through the
granting of, but not limited to, the following: (i) Incentive Stock Options,
(ii) Nonqualified Stock Options, (iii) restricted Common Stock,
(iv) unrestricted Common Stock, (v) restricted stock units, (vi) stock
appreciation rights, and (vii) other stock-based awards.

 

(d)                                 General Purpose.  The Company, by means of
the Plan, seeks to retain the services of the group of persons eligible to
receive Stock Awards, to secure and retain the services of new members of this
group and to provide incentives for such persons to exert maximum efforts for
the success of the Company and its Affiliates.

 

2.                                      DEFINITIONS.

 

(a)                                 “Affiliate” means any entity that controls,
is controlled by, or is under common control with the Company.

 

(b)                                 “Board” means the Board of Directors of the
Company.

 

(c)                                  “Code” means the Internal Revenue Code of
1986, as amended, and the rules and regulations promulgated thereunder.

 

(d)                                 “Committee” means a pre-existing or newly
formed committee of members of the Board appointed by the Board in accordance
with subsection 3(c).

 

(e)                                  “Common Stock” means the Company’s common
stock par value US$0.001 and other rights with respect to such stock.

 

(f)                                   “Company” means Mines Management, Inc., an
Idaho corporation.

 

1

--------------------------------------------------------------------------------


 

(g)                                 “Consultant” means any person, including an
advisor, (i) engaged by the Company or an Affiliate to render consulting or
advisory services and who is compensated for such services or (ii) who is a
member of the Board of Directors of an Affiliate.

 

(h)                                 “Continuous Service” means that the
Participant’s service with the Company or an Affiliate, whether as an Employee,
Director, Officer or Consultant, is not interrupted or terminated.  Unless
otherwise provided in a Stock Award Agreement or Option Agreement, as
applicable, the Participant’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Director, Officer
or Consultant or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service to the Company or an Affiliate as an Employee, Director,
Officer or Consultant.  For example, a change in status from an Employee of the
Company to a Consultant of an Affiliate may not constitute an interruption of
Continuous Service.  The Board, in its sole discretion, may determine whether
Continuous Service shall be considered interrupted in the case of any leave of
absence, including sick leave, military leave or any other personal leave.

 

(i)                                    “Covered Employee” means a “covered
employee” as determined for purposes of Section 162(m) of the Code, which, for
purposes of clarity, currently includes the Company’s chief executive officer
and the four (4) other highest compensated officers of the Company (other than
chief financial officer) for whom total compensation is required to be reported
to stockholders under the Exchange Act..

 

(j)                                    “Director” means a member of the Board of
Directors of the Company.

 

(k)                                 “Disability” means the Participant’s
inability, due to illness, accident, injury, physical or mental incapacity or
other disability, to carry out effectively the duties and obligations to the
Company and its Affiliates performed by such person immediately prior to such
disability for a period of at least six (6) months, as determined in the good
faith judgment of the Board.

 

(l)                                    “Dollars” or “$” or “US$” means United
States dollars.

 

(m)                             “Employee” means any person employed by the
Company or an Affiliate.  Service as a Director or payment of a director’s fee
by the Company or an Affiliate alone shall not be sufficient to constitute
“employment” by the Company or an Affiliate.

 

(n)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(o)                                 “Fair Market Value” means, as of any date,
the value of the Common Stock determined as follows:

 

(i)                                    If the Common Stock is listed on any
established stock exchange in the United States, such as the NYSE Amex, the Fair
Market Value of a share of Common Stock shall be the closing sales price for
such share as quoted on such exchange (or the exchange with the greatest volume
of trading in Common Stock if such

 

2

--------------------------------------------------------------------------------


 

shares are traded on more than one such exchange) on the day of determination
(or the immediately preceding trading day on which sales were reported, if the
day of determination is not a trading day or no sales were reported on such
date), as reported by such exchange or such other source as the Board reasonably
deems reliable.

 

(ii)                                In the absence of such markets for the
Common Stock, the Fair Market Value shall be determined in good faith by the
Board using a reasonable valuation method in accordance with Treas. Reg.
Section 1.409A-1(a)(5)(iv) or any successor thereto.

 

(p)                                 “Incentive Stock Option” means an Option
designated as an incentive stock option in an Option Agreement and that is
granted in accordance with the requirements of, and that conforms to the
applicable provisions of, Section 422 of the Code.  Notwithstanding anything
herein to the contrary, no Option shall be treated as an “incentive stock
option” within the meaning of Section 422 of the Code unless the Plan has been
(i) approved by the shareholders of the Company in a manner intended to comply
with the shareholder approval requirements of Section 422(b)(1) of the Code or
(2) a determination has been made by the Committee that the method of adoption
and approval of the Plan meets the shareholder approval requirements of
Section 422 of the Code.  Notwithstanding the foregoing, any Option intended to
be an incentive stock option shall not fail to be effective solely on account of
a failure to obtain such approval, but rather such Option shall be treated as a
nonqualified stock option unless and until such approval is obtained.

 

(q)                                 “Independent Director” means a Director who
(i) satisfies the definition of “Independent Director” or similar definition
under the applicable United States stock exchange rules and regulations upon
which the Common Stock is traded from time to time;  (ii) is either (A) not a
current employee of the Company or an “affiliated corporation” (within the
meaning of Treasury Regulations promulgated under Section 162(m) of the Code),
not a former employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Company or an “affiliated corporation”
at any time and is not currently receiving direct or indirect remuneration from
the Company or an “affiliated corporation” for services in any capacity other
than as a Director or (B) is otherwise considered an “outside director” for
purposes of Section 162(m) of the Code; and (iii) is a “Non-Employee Director”,
as defined from time to time for purposes of Section 16 of the Exchange Act.

 

(r)                                  “Nonqualified Stock Option” means an Option
that is not designated in an Option Agreement as an Incentive Stock Option or
was not granted in accordance with the requirements of or does not otherwise
conform to the applicable provisions of, Section 422 of the Code.

 

(s)                                   “Officer” means a person who is an officer
of the Company within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.

 

3

--------------------------------------------------------------------------------


 

(t)                                    “Option” means an Incentive Stock Option
or a Nonqualified Stock Option granted pursuant to the Plan.

 

(u)                                 “Option Agreement” means a written agreement
between the Company and an Optionholder evidencing the terms and conditions of
an individual Option grant.

 

(v)                                 “Optionholder” means a person to whom an
Option is granted pursuant to the Plan or, if applicable, such other person who
holds an outstanding Option.

 

(w)                               “Participant” means a person to whom a Stock
Award is granted pursuant to the Plan or, if applicable, such other person who
holds an outstanding Stock Award.

 

(x)                                 “Plan” means this Mines Management, Inc.
2012 Equity Incentive Plan.

 

(y)                                 “Retirement” means an Employee’s retirement
from the Company or an Affiliate, (i) on or after attaining age 55 and
completing at least ten (10) years of service; or (ii) on or after attaining age
62.

 

(z)                                  “Rule 16b-3” means Rule 16b-3 promulgated
under the Exchange Act or any successor to Rule 16b-3, as in effect from time to
time.

 

(aa)                          “Securities Act” means the Securities Act of 1933,
as amended.

 

(bb)                          “Stock Award” means any right granted under the
Plan including, but not limited to, an Option, restricted Common Stock,
unrestricted Common Stock, restricted stock units. stock appreciation rights, or
other stock-based awards.

 

(cc)                            “Stock Award Agreement” means a written
agreement between the Company and a holder of a Stock Award (other than an
Option) evidencing the terms and conditions of an individual Stock Award grant.

 

(dd)                          “Ten Percent Stockholder” means a person who owns
(or is deemed to own pursuant to Section 424(d) of the Code) stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any parent corporation or any subsidiary corporation,
both as defined in Section 424 of the Code.

 

3.                                      ADMINISTRATION.

 

(a)                                 Administration by Board.  The Board shall
administer the Plan unless and until the Board delegates administration to a
Committee, as provided in subsection 3(c).  The Board may, at any time and for
any reason in its sole discretion, rescind some or all of such delegation.

 

(b)                                 Powers of Board.  The Board shall have the
power, subject to, and within the limitations of, the express provisions of the
Plan:

 

(i)                                    To determine from time to time which of
the persons eligible under the Plan shall be granted Stock Awards; when and how
each Stock Award shall be granted; what

 

4

--------------------------------------------------------------------------------


 

type or combination of types of Stock Award shall be granted; the provisions of
each Stock Award granted (which need not be identical), including the time or
times when a person shall be permitted to receive Common Stock pursuant to a
Stock Award; and the number of shares of Common Stock with respect to which a
Stock Award shall be granted to each such person.

 

(ii)                                To construe and interpret the Plan, Stock
Awards granted under it, Option Agreements and Stock Award Agreements, and to
establish, amend and revoke rules and regulations for their administration.  The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Option Agreement or Stock Award Agreement,
in a manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective.

 

(iii)                            To amend the Plan, a Stock Award, a Stock Award
Agreement or an Option Agreement as provided in Section 12.

 

(iv)                             Generally, to exercise such powers and to
perform such acts as the Board deems necessary or expedient to promote the best
interests of the Company which are not in conflict with the provisions of the
Plan.

 

(c)                                  Delegation to Committee.

 

(i)                                    General.  The Board may delegate
administration of the Plan and its powers and duties thereunder, or any portion
thereof, to a Committee or Committees, and the term “Committee” shall apply to
any person or persons to whom such authority has been delegated.  Upon such
delegation, the Committee shall have the powers theretofore possessed by the
Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be deemed to include the Committee or
subcommittee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board.  In
its absolute discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Committee under this Plan, except
respecting matters under Rule 16b-3 of the Exchange Act or Section 162(m) of the
Code, or any rules or regulations issued thereunder, which are required to be
determined in the sole discretion of the Committee.

 

(ii)                                Committee Composition.  A Committee shall
consist solely of two or more Independent Directors.  Within the scope of its
authority, the Board or the Committee may (1) delegate to a committee of one or
more members of the Board who are not Independent Directors, the authority to
grant Stock Awards to eligible persons who are either (a) not then Covered
Employees and are not expected to be Covered Employees at the time of
recognition of income resulting from such Stock Award or (b) not persons with
respect to whom the Company wishes to comply with Section 162(m) of the Code,
and/or (2) delegate to a committee of one or more members of the Board who are
not Independent Directors or to the Company’s Chief Executive Officer the
authority to grant Stock Awards to eligible persons who are not then subject to
Section 16 of the Exchange Act.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Effect of Board’s Decision; No Liability.
 All determinations, interpretations and constructions relating to this Plan
made by the Board in good faith shall not be subject to review by any person and
shall be final, binding and conclusive on all persons.  No member of the Board
or any Committee or any person to whom duties hereunder have been delegated,
including any member of any committee or subcommittee, shall be liable for any
action, interpretation or determination made in good faith, and such persons
shall be entitled to full indemnification and reimbursement consistent with
applicable law and in the manner provided in the Company’s Memorandum and
Articles of Association, as the same may be amended from time to time, or as
otherwise provided in any agreement between any such member and the Company.

 

4.                                      STOCK SUBJECT TO THE PLAN.

 

(a)                                 Stock Reserve.  Subject to the provisions of
Section 11 relating to adjustments upon changes in Common Stock, the Common
Stock that may be issued pursuant to Stock Awards or Incentive Stock Options
shall not exceed in the aggregate three million (3,000,000) shares of the
Company’s Common Stock.  Stock appreciation rights provided for in
Section 7(b) hereof that are payable only in cash will not reduce the number of
Common Stock available for Stock Awards granted under the Plan.

 

(b)                                 Reversion of Stock to the Stock Reserve.  If
any Stock Award shall for any reason expire or otherwise terminate, in whole or
in part, without having been exercised in full, the Common Stock not acquired
under such Stock Award shall revert to and again become available for issuance
under the Plan.  If any Common Stock is withheld to satisfy any tax withholding
requirement in connection with any Stock Award, only the shares issued (if any),
net of the shares withheld, will be deemed delivered for purposes of determining
the amount of Common Stock available for issuance under the Plan.

 

(c)                                  Source of Stock.  The Common Stock subject
to the Plan may be either authorized and unissued stock or reacquired stock,
bought on the market or otherwise, in the discretion of the Board.

 

5.                                      ELIGIBILITY.

 

(a)                                 Eligibility for Specific Stock Awards. 
Incentive Stock Options may be granted only to Employees.  Stock Awards other
than Incentive Stock Options may be granted to Employees, Directors, Officers
and Consultants.

 

(b)                                 Ten Percent Stockholders.  A Ten Percent
Stockholder shall not be granted an Incentive Stock Option unless the exercise
price of such Option is at least one hundred ten percent (110%) of the Fair
Market Value of the Common Stock at the date of grant and the Option is not
exercisable after the expiration of five (5) years from the date of grant.

 

(c)                                  Limitations on Stock Awards.  No
Participant shall be eligible to be granted Stock Awards covering more than
200,000 shares of Common Stock during any calendar year.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Consultants.

 

(i)                                    A Consultant shall not be eligible for
the grant of a Stock Award if, at the time of grant, a Form S-8 Registration
Statement under the Securities Act (“Form S-8”) is not available to register a
sale of the Company’s securities issued to such Consultant because of the nature
of the services that the Consultant is providing to the Company, or because the
Consultant is not a natural person, or as otherwise provided by the
rules governing the use of Form S-8, unless the Board determines both (i) that
such grant (A) shall be registered in another manner under the Securities Act
(e.g., on a Form S-3 Registration Statement) or (B) does not require
registration under the Securities Act in order to comply with the requirements
of the Securities Act, if applicable, and (ii) that such grant complies with the
securities laws of all other relevant jurisdictions.

 

(ii)                                Form S-8 generally is available to
consultants and advisors only if (i) they are natural persons; (ii) they provide
bona fide services to the issuer, its parents, its majority-owned subsidiaries
or majority-owned subsidiaries of the issuer’s parent; and (iii) the services
are not in connection with the offer or sale of securities in a capital-raising
transaction, and do not directly or indirectly promote or maintain a market for
the issuer’s securities.

 

6.                                      OPTION PROVISIONS.

 

Each Option Agreement shall be subject to the terms and conditions of this
Plan.  Each Option and Option Agreement shall be in such form and shall contain
such terms and conditions as the Board shall deem appropriate.  All Options
shall be separately designated Incentive Stock Options or Nonqualified Stock
Options at the time of grant, and, if certificates are issued, a separate
certificate or certificates will be issued for Common Stock purchased on
exercise of each type of Option.  The provisions of separate Options need not be
identical.

 

(a)                                 Provisions Applicable to All Options.

 

(i)                                    Exercise Price.  Subject to the
provisions of Section 5(b) regarding Ten Percent Shareholders, the exercise
price of each Option shall be not less than one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted.

 

(ii)                                Exercise.  The exercise price of Common
Stock acquired pursuant to an Option shall be paid in any form of lawful
consideration as the Board determines from time to time, including without
limitation through net settlement or other method of cashless exercise.

 

(iii)                            Vesting Generally.  In the discretion of the
Board, the total number of shares of Common Stock subject to an Option may
(A) vest, and therefore become exercisable, in one or more periodic installments
that may, but need not, be equal, or (B) be fully vested at the time of grant. 
The Option may be subject to such other terms and conditions on the time or
times when it may be exercised (which may be based on performance or other
criteria) as the Board may deem appropriate.  The vesting provisions, if any, of
individual Options may vary and shall be set forth in the applicable Option
Agreement.  The provisions of this subsection 6(a)(iii) are

 

7

--------------------------------------------------------------------------------


 

subject to any Option Agreement provisions governing the minimum number of
Common Stock as to which an Option may be exercised.

 

(iv)                             Termination of Continuous Service.  Unless
otherwise provided in the Option Agreement, in the event an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death,
Disability, Retirement or as a result of a Change of Control), all Options held
by the Optionholder shall immediately terminate; provided, however, if an
Optionholder’s Continuous Service is terminated for reasons other than for
cause, as determined by the Board in its discretion, all vested Options held by
such person shall continue to be exercisable until the earlier of the expiration
date of such Option or 180 days after the date of such termination, and all
unvested Options shall immediately terminate.  All vested Options not exercised
within the period described in the preceding sentence shall terminate.

 

(v)                                 Disability or Death of Optionholder.  Unless
otherwise provided in the Option Agreement, in the event that an Optionholder’s
Disability or death, all unvested Options shall immediately terminate, and all
vested Options held by such person shall continue to be exercisable until the
earlier of 12 months after the date of such Disability or death or the
expiration date of such Options.  All such vested Options not exercised within
such 12-month period shall terminate.

 

(vi)                             Retirement.  Unless otherwise provided in the
Option Agreement, in the event of the Optionholder’s Retirement, all unvested
Options shall automatically vest on the date of such Retirement and all Options
shall be exercisable until the earlier of 24 months after such Retirement date
or the expiration date of such Options.  All such Options not exercised within
the period described in the preceding sentence shall terminate.

 

(vii)                         Incentive Stock Options.  Notwithstanding anything
herein to the contrary, in the event an Incentive Stock Option is exercised
after the date which is three months following the date the Optionholder’s
employment with the Company is terminated, other than as a result of Disability
or death, such Incentive Stock Option shall be treated as a Nonqualified Stock
Option, but all other terms and provisions of such Option shall remain the same.

 

(b)                                 Provisions Applicable to Incentive Stock
Options.

 

(i)                                    Term.  Subject to the provisions of
subsection 5(b) regarding Ten Percent Stockholders, no Incentive Stock Option
shall be exercisable after the expiration of ten (10) years from the date it was
granted.  Further, no grant of an Incentive Stock Option shall be made under
this Plan more than ten (10) years after the date of the satisfaction of the
stockholder approval provisions of Section 422(b)(1) of the Code.

 

(ii)                                Transferability of an Incentive Stock
Option.  An Incentive Stock Option shall not be transferable except by will or
by the laws of descent and distribution and shall be exercisable during the
lifetime of the Optionholder only by the Optionholder.

 

(iii)                            Incentive Stock Option $100,000 Limitation. 
Notwithstanding any other provision of the Plan or an Option Agreement, the
aggregate Fair Market Value of the

 

8

--------------------------------------------------------------------------------


 

Common Stock with respect to which Incentive Stock Options are exercisable for
the first time by an Optionholder in any calendar year, under the Plan or any
other option plan of the Company or its Affiliates, shall not exceed $100,000. 
For this purpose, the Fair Market Value of the Common Stock shall be determined
as of the time an Option is granted.  The Options or portions thereof which
exceed such limit (according to the order in which they were granted) shall be
treated as Nonqualified Stock Options but all other terms and provisions of such
Options shall remain the same.

 

(iv)                             Disposition During the Holding Period.  Any
participant who disposes of Common Stock acquired upon the exercise of an
Incentive Stock Option either (i) within two years after the date of grant of
such Incentive Stock Option, or (ii) within one year after the transfer of such
shares to the Participant upon exercise, shall notify the Company of such
disposition and of the amount realized upon such disposition.

 

(c)                                  Provisions Applicable to Nonqualified Stock
Options.

 

(i)                                    Transferability of a Nonqualified Stock
Option. A Nonqualified Stock Option shall be transferable, if at all, to the
extent provided in the Option Agreement.  If the Option Agreement does not
provide for transferability, then the Nonqualified Stock Option shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the Optionholder only by the Optionholder.

 

7.                                      PROVISIONS OF STOCK AWARDS OTHER THAN
OPTIONS.

 

(a)                                 Restricted and Unrestricted Common Stock
Awards.  Each Stock Award Agreement evidencing a grant of restricted or
unrestricted Common Stock shall be in such form and shall contain such
restrictions, terms and conditions, if any, as the Board shall deem appropriate
and shall be subject to the terms and conditions of this Plan.  The terms and
conditions of restricted Common Stock may change from time to time, and the
terms and conditions of separate restricted Common Stock awards need not be
identical, but each Stock Award Agreement evidencing a grant of restricted or
unrestricted Common Stock shall include (through incorporation of provisions
hereof by reference in the agreement or otherwise) the substance of each of the
following provisions:

 

(i)                                    Consideration.  A restricted or
unrestricted Common Stock award may be awarded in consideration for past
services actually rendered, or, to the extent consistent with state law, for
future services to be rendered, to the Company or an Affiliate for its benefit.

 

(ii)                                Vesting.  Common Stock awarded under the
Stock Award Agreement may (A) be subject to a vesting schedule to be determined
by the Board (i.e. restricted Common Stock), or (B) be fully vested at the time
of grant (i.e. unrestricted Common Stock).

 

(iii)                            Termination of Participant’s Continuous
Service.  Unless otherwise provided in the Stock Award Agreement, in the event a
Participant’s Continuous Service terminates prior to a vesting date set forth in
the Stock Award Agreement, any unvested restricted Common Stock shall be
forfeited and automatically transferred to and reacquired by

 

9

--------------------------------------------------------------------------------


 

the Company at no cost to the Company, and neither the Participant nor his or
her heirs, executors, administrators or successors shall have any right or
interest in such restricted Common Stock.  Notwithstanding the foregoing, unless
otherwise provided in the Stock Award Agreement, in the event a Participant’s
Continuous Service terminates as a result of (A) being terminated by the Company
for reasons other than for cause, (B) death, (C) Disability, (D) Retirement, or
(E) a Change of Control (subject to the provisions of Section 11(c) hereof),
then any unvested restricted Common Stock shall vest immediately upon such date.

 

(iv)                             Transferability.  Rights to acquire Common
Stock under the Stock Award Agreement shall be transferable by the Participant
only upon such terms and conditions as are set forth in the Stock Award
Agreement, as the Board shall determine in its discretion, so long as Common
Stock awarded under the Stock Award Agreement remains subject to the terms of
the Stock Award Agreement.

 

(b)                                 Restricted Stock Units.  Grant of Restricted
Stock Units. A restricted stock unit, or “RSU,” represents the right to receive
from the Company on the respective scheduled vesting or payment date for such
RSU, one share of Common Stock. An award of RSUs may be subject to the
attainment of specified performance goals or targets, forfeitability provisions
and such other terms and conditions as the Administrator may determine, subject
to the provisions of this Plan.  At the time an award of RSUs is made, the
Administrator shall establish a period of time during which the restricted stock
units shall vest.

 

(i)                                     Dividend Equivalent Accounts. If (and
only if) required by the applicable award agreement, prior to the expiration of
the applicable vesting period of an RSU, the Company shall pay dividend
equivalent rights with respect to RSUs, in which case the Company shall
establish an account for the participant and reflect in that account any
securities, cash or other property comprising any dividend or property
distribution with respect to the share of Common Stock underlying each RSU. 
Each amount or other property credited to any such account shall be subject to
the same vesting conditions as the RSU to which it relates.  The participant
shall be paid the amounts or other property credited to such account upon
vesting of the RSU.

 

(ii)                                  Payment. Except as otherwise provided in
the applicable Stock Award agreement, Common Stock issuable under an RSU shall
be treated as issued on the first date that the holder of the RSU is no longer
subject to a substantial risk of forfeiture as determined for purposes of
Section 409A of the Code, and the holder shall be the owner of such Common Stock
on such date.  An award agreement may provide that issuance of Common Stock
under an RSU may be deferred beyond the first date that the RSU is no longer
subject to a substantial risk of forfeiture, provided that such deferral is
structured in a manner that is intended to comply with the requirements of
Section 409A of the Code.

 

(c)                                  Grant of Stock Appreciation Rights.  Stock
appreciation rights to receive in cash (or its equivalent in Common Stock) the
excess of the Fair Market Value of Common Stock on the date the rights are
surrendered over the Fair Market Value of Common Stock on the date of grant may
be granted to any Employee, Director, Officer or Consultant selected by the
Board.  A stock appreciation right may be granted (i) in connection and
simultaneously with the grant of another Stock Award, (ii) with respect to a
previously granted Stock Award, or (iii) independent

 

10

--------------------------------------------------------------------------------


 

of another Stock Award.  A stock appreciation right shall be subject to such
terms and conditions not inconsistent with this Plan as the Board shall impose
and shall be evidenced by a written Stock Award Agreement, which shall be
executed by the Participant and an authorized officer of the Company.  The Board
may, in its discretion and on such terms as it deems appropriate, require as a
condition of the grant of a stock appreciation right that the Participant
surrender for cancellation some or all of the Stock Awards previously granted to
such person under this Plan or otherwise, provided that such action does not
result in a violation of Section 409A of the Code.  A stock appreciation right,
the grant of which is conditioned upon such surrender, may have an exercise
price lower (or higher) than the exercise price of the surrendered Stock Award,
may contain such other terms as the Board deems appropriate, and shall be
exercisable in accordance with its terms, without regard to the number of
shares, price, exercise period or any other term or condition of such
surrendered Stock Award.

 

(d)                                 Other Stock-Based Awards. The other types of
stock-based awards that may be granted under this Plan include: (a) stock units,
performance stock, dividend equivalents, or similar rights to purchase or
acquire shares, whether at a fixed or variable price or ratio related to the
Common Stock, upon the passage of time, the occurrence of one or more events, or
the satisfaction of performance criteria or other conditions, or any combination
thereof; or (b) any similar securities with a value derived from the value of or
related to the Common Stock and/or returns thereon.

 

8.                                      AVAILABILITY OF STOCK.  During the terms
of the Stock Awards, the Company shall keep available at all times the number of
Common Stock required to satisfy such Stock Awards.

 

9.                                      USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

 

10.                               MISCELLANEOUS.

 

(a)                                 Exercise of Awards.  Stock Awards shall be
exercisable at such times, or upon the occurrence of such event or events as the
Board shall determine at or subsequent to grant.  Stock Awards may be exercised
in whole or in part.  Common Stock purchased upon the exercise of a Stock Award
shall be paid for in full at the time of such purchase.

 

(b)                                 Acceleration of Exercisability and Vesting. 
The Board shall have the power to accelerate the time at which a Stock Award may
first be exercised or the time during which a Stock Award or any part thereof
will vest in accordance with the Plan, notwithstanding the provisions in the
Stock Award stating the time at which it may first be exercised or the time
during which it will vest.

 

(c)                                  Stockholder Rights.

 

(i)                                    Options.  Unless otherwise provided in
and upon the terms and conditions in the Option Agreement, no Participant shall
be deemed to be the holder of, or to have any of the rights of a holder with
respect to, any Common Stock subject to an Option unless and until

 

11

--------------------------------------------------------------------------------


 

such Participant has satisfied all requirements for exercise of, and has
exercised, the Option pursuant to its terms.

 

(ii)                                Restricted Common Stock.  Unless otherwise
provided in and upon the terms and conditions in the Stock Award Agreement, a
Participant shall have the right to receive all dividends and other
distributions paid or made respecting such restricted Common Stock, provided,
however, no unvested restricted Common Stock shall have any voting rights of a
stockholder respecting such unvested restricted Common Stock unless and until
such unvested restricted Common Stock become vested.

 

(iii)                            Other Stock Awards. Unless otherwise provided
in and upon the terms and conditions in the Stock Award Agreement, a Participant
shall have no rights as a stockholder with respect to RSUs, stock appreciation
rights, or other stock-based awards until such time as shares of Common Stock
are issued to the Participant pursuant to the terms of such awards.

 

(d)                                 No Employment or other Service Rights. 
Nothing in the Plan or any instrument executed or Stock Award granted pursuant
thereto shall confer upon any Participant any right to continue to serve the
Company or an Affiliate in the capacity in effect at the time the Stock Award
was granted, or any other capacity, or shall affect the right of the Company or
an Affiliate to terminate with or without notice and with or without cause
(i) the employment of an Employee, (ii) the service of a Consultant to the
Company or an Affiliate or (iii) the service of a Director of the Company or an
Affiliate.

 

(e)                                  Withholding Obligations.  If the Company
has or will have a legal obligation to withhold the taxes related to the grant,
vesting or exercise of the Stock Award, such Award may not be granted, vested or
exercised in whole or in part, unless such tax obligation is first satisfied in
a manner satisfactory to the Company.  To the extent provided by the terms of a
Stock Award Agreement or Option Agreement, the Participant may satisfy any
federal, state or local tax withholding obligation relating to the exercise or
acquisition of Common Stock under a Stock Award by any of the following means
(in addition to the Company’s right to withhold from any compensation paid to
the Participant by the Company) or by a combination of such means: 
(i) tendering a cash payment in Dollars; (ii) authorizing the Company to
withhold Common Stock from the Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Stock Award, provided, however, that no Common Stock is withheld with a value
exceeding the minimum amount of tax required to be withheld by law; or
(iii) delivering to the Company owned and unencumbered Common Stock held for the
minimum amount of time necessary to avoid adverse accounting treatment to the
Company, as determined by the Board in its discretion.

 

(f)                                   Substitutions and Repricings.  The Board
may, in its discretion, issue new Stock Awards in substitution for outstanding
Stock Awards previously granted to Participants, or approve a repricing (within
the meaning of U.S. generally accepted accounting practices or any applicable
stock exchange rule) of Stock Awards issued under this Plan, in each case
without the stockholders of the Company expressly approving such substitution or
repricing.

 

12

--------------------------------------------------------------------------------


 

(g)                                 Listing and Qualification of Stock.  This
Plan and grant and exercise of Stock Awards hereunder, and the obligation of the
Company to sell and deliver Common Stock under such Stock Awards, shall be
subject to all applicable United States federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required. The Company, in its discretion, may postpone the issuance or
delivery of Common Stock upon any exercise of a Stock Award until completion of
any stock exchange listing, or other qualification of such Common Stock under
any United States federal or state law rule or regulation as the Company may
consider appropriate, and may require any individual to whom a Stock Award is
granted, such individual’s beneficiary or legal representative, as applicable,
to make such representations and furnish such information as the Board may
consider necessary, desirable or advisable in connection with the issuance or
delivery of the Common Stock in compliance with applicable laws, rules and
regulations.

 

(h)                                 Non-Uniform Determinations.  The Board’s
determinations under this Plan (including, without limitation, determinations of
the persons to receive Stock Awards, the form, term, provisions, amount and
timing of the grant of such Stock Awards and of the agreements evidencing the
same) need not be uniform and may be made by it selectively among persons who
receive, or are eligible to receive, Stock Awards under this Plan, whether or
not such persons are similarly situated.

 

(i)                                    Section 409A.  This Plan and all Stock
Awards granted hereunder are intended to comply with or be exempt from the
requirements of Code Section 409A, and the Plan and all Stock Award Agreements
and Option Award Agreements shall be interpreted accordingly.  In no event,
however, shall the Company be liable to any Participant for any tax, penalties
or interest that may be due in respect of any Stock Award as a result of the
application of Code Section 409A.

 

11.                               ADJUSTMENTS UPON CHANGES IN STOCK.

 

(a)                                 Capitalization Adjustments.  If any change
is made in the Common Stock subject to the Plan, or subject to any Stock Award,
without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction), the Plan will be appropriately adjusted in the
class(es) and maximum number of securities subject to the Plan pursuant to
subsection 4(a) and the maximum number of securities subject to award to any
person pursuant to subsection 5(c), and the outstanding Stock Awards will be
appropriately adjusted in the class(es) and number of securities and price per
share of Common Stock subject to such outstanding Stock Awards.  The Board shall
make such adjustments, and its determination shall be final, binding and
conclusive.  (The conversion of any convertible securities of the Company shall
not be treated as a transaction “without receipt of consideration” by the
Company.)

 

(b)                                 Asset Sale, Merger, Consolidation or Reverse
Merger.  In the event of (i) a sale, lease or other disposition of all or
substantially all of the assets of the Company, (ii) a merger or consolidation
of the Company with or into any other corporation or entity or person, or

 

13

--------------------------------------------------------------------------------


 

any other corporate reorganization, in which the stockholders of the Company
immediately prior to such consolidation, merger or reorganization, own less than
50% of the Company’s outstanding voting power of the surviving entity (or its
parent) following the consolidation, merger, or reorganization or (iii) any
transaction (or series of related transactions) in which any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) acquires in excess of fifty percent (50%) of the Company’s outstanding
voting power (individually, a “Change of Control”), then any surviving
corporation or acquiring corporation (or parent thereof) may assume any Stock
Awards outstanding under the Plan or may substitute similar stock awards
(including an award to acquire the same consideration paid to the shareholders
in the Change of Control for those outstanding under the Plan).  In the event
any surviving corporation or acquiring corporation (or parent thereof) does not
assume or substitute similar stock awards for those outstanding under the Plan,
then (A) with respect to Stock Awards held by Participants whose Continuous
Service to the Company has not terminated as of the date of the Change of
Control, the vesting of such Stock Awards (and the time during which any Options
or stock appreciation rights may be exercised) shall be accelerated in full, and
any Options or stock appreciation rights shall terminate if not exercised at or
prior to the Change of Control, and (B) with respect to any other Stock Awards
outstanding under the Plan, such Stock Awards shall terminate if not exercised
(if applicable) or vested prior to the Change of Control.  In connection with a
Change of Control, the Company or any surviving corporation or acquiring
corporation shall have the right, but not the obligation, in the Stock Award
Agreement or otherwise, (i) to provide for accelerated vesting (in whole or in
part and upon such conditions as the Board or the surviving or acquiring
corporation deems appropriate) of any Stock Awards that would not otherwise vest
under the default provisions of this Section 11(c), (ii) to cash out a Stock
Award in lieu of requiring the Participant to exercise such Stock Award in
accordance with its terms, and the Corporation or any surviving corporation or
acquiring corporation shall have the right, but not the obligation, to make any
such cash out subject to any escrow, earn-out or other contingent or deferred
payment arrangement that is contemplated by such Change of Control transaction,
or (iii) to take any such other actions not inconsistent with the terms of the
Plan which the Board or the surviving or acquiring company deems expedient or
desirable.  Any actions under this Section may be taken generally with respect
to all Participants, or may be made on a case-by-case basis with respect to
particular Participants.  The provisions of this Section 11(c) shall not apply
to any transaction undertaken for the purpose of reincorporating the Company
under the laws of another jurisdiction, if such transaction does not materially
affect the beneficial ownership of the Company’s capital stock.

 

12.                               AMENDMENT OF THE PLAN AND STOCK AWARDS.

 

(a)                                 Amendment of Plan.  The Board at any time,
and from time to time, may amend the Plan, provided that such amendment does not
result in a violation of Section 409A of the Code.  However, except as provided
in Section 11 relating to adjustments upon changes in Common Stock, no amendment
shall be effective unless approved by the stockholders of the Company to the
extent stockholder approval is necessary to satisfy the requirements of
applicable law (including, without limitation, Section 422 of the Code or
Rule 16b-3) or any applicable securities exchange listing requirements.

 

14

--------------------------------------------------------------------------------


 

(b)                                 Stockholder Approval.  The Board may, in its
sole discretion, submit any other amendment to the Plan for stockholder
approval, including, but not limited to, amendments to the Plan intended to
satisfy the requirements of Section 162(m) of the Code and the regulations
thereunder regarding the exclusion of performance-based compensation from the
limit on corporate deductibility of compensation paid to certain executive
officers.

 

(c)                                  Contemplated Amendments.  It is expressly
contemplated that the Board may amend the Plan in any respect the Board deems
necessary or advisable to provide eligible Employees with the maximum benefits
provided or to be provided under the provisions of the Code and the regulations
promulgated thereunder relating to Incentive Stock Options and/or to bring the
Plan and/or Incentive Stock Options granted under it into compliance therewith.

 

(d)                                 No Impairment of Rights.  Rights under any
Stock Award granted before amendment of the Plan shall not be impaired by any
amendment of the Plan unless the Participant consents in writing.

 

(e)                                  Amendment of Stock Awards.  The Board at
any time, and from time to time, may amend the terms of any one or more Stock
Awards; provided, however, that the rights under any Stock Award shall not be
impaired by any such amendment unless the applicable Participant consents in
writing and provided further that such amendment does not result in a violation
of Section 409A of the Code.

 

13.                               TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)                                 Plan Term.  The Board may suspend or
terminate the Plan at any time.  Unless sooner terminated, the Plan shall
terminate on the tenth anniversary of the Effective Date, after which no grants
of Stock Awards may be made; provided, that administration of the Plan shall
continue in effect until all matters relating to Stock Awards previously granted
have been settled.

 

(b)                                 No Impairment of Rights.  Suspension or
termination of the Plan shall not impair rights and obligations under any Stock
Award granted while the Plan is in effect except with the written consent of the
Participant.

 

(c)                                  Savings Clause.  This Plan is intended to
comply in all aspects with applicable laws and regulations. In case any one more
of the provisions of this Plan shall be held invalid, illegal or unenforceable
in any respect under applicable law or regulation, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provision shall be
deemed null and void; however, to the extent permissible by law, any provision
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Plan to be construed in compliance with all
applicable laws so as to foster the intent of this Plan.

 

14.                               CHOICE OF LAW.

 

The law of Idaho shall govern all questions concerning the construction,
validity and interpretation of this Plan, without regard to such state’s
conflict of laws rules.

 

15

--------------------------------------------------------------------------------


 

15.                               PERFORMANCE-BASED COMPENSATION UNDER
SECTION 162(M).

 

Notwithstanding anything herein to the contrary, the performance criteria for
any Stock Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code (other than
Options or stock appreciation rights) shall be established by the Committee
based on one or more Qualifying Performance Criteria selected by the Committee
and specified in writing in accordance with the regulations pursuant to
Section 162(m).

 

(a)                                 Qualifying Performance Criteria.  For
purposes of this Plan, the term “Qualifying Performance Criteria” shall mean any
one or more of the following performance criteria, applied to either the Company
as a whole or to a business segment, subsidiary or Affiliate, and measured
either annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous years’ results or to a
designated comparison group, in each case as specified by the Committee in the
applicable Stock Award Agreement: revenue; revenue growth; operating income
(before or after taxes); pre- or after-tax income (before or after allocation of
corporate overhead and bonus); earnings per share; return on equity; total
stockholder return; return on assets or net assets; appreciation in and/or
maintenance of the price of the Common Stock or any other publicly-traded
securities of the Company; gross profits; earnings (including earnings before
taxes, earnings before interest and taxes or earnings before interest, taxes,
depreciation and amortization); economic value-added models or equivalent
metrics; comparisons with various stock market indices; reductions in costs;
cash flow, cash flow per share or cash flow from operations; return on capital;
improvement in or attainment of expense levels or working capital levels;
operating margins, gross margins or cash margin; year-end cash; debt reductions;
stockholder equity; regulatory achievements (including submitting or filing
applications or other documents with regulatory authorities or receiving
approval of any such applications or other documents); financing and other
capital raising transactions (including sales of the Company’s equity or debt
securities); implementation, completion or attainment of objectives with respect
to exploration, development, production or costs, acquisitions and divestitures,
operational objectives, including those relating to environmental, health and
safety requirements, recruiting and maintaining personnel, and joint venture or
similar arrangements.

 

(b)                                 Certification.  Before payment of any
compensation under a Stock Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code (other than Options and stock
appreciation rights), the Committee shall certify, in writing, the extent to
which any Qualifying Performance Criteria and any other material terms under
such Stock Award have been satisfied.

 

(c)                                  Discretionary Adjustments Pursuant to
Section 162(m).  Notwithstanding satisfaction or completion of any Qualifying
Performance Criteria, to the extent specified at the time of grant of a Stock
Award to Covered Employees, the number of shares of Common Stock or other
benefits granted, issued, retained, or vested under a Stock Award on account of
satisfaction of such Qualifying Performance Criteria may be reduced by the
Committee on the basis of such further considerations as the Committee in its
sole discretion shall determine.  In

 

16

--------------------------------------------------------------------------------


 

addition, in the event that the requirements of Section 162(m) of the Code and
the regulations thereunder change to permit the Committee discretion to alter
the Qualifying Performance Criteria without obtaining shareholder approval of
such changes, the Committee shall have sole discretion to make such changes
without obtaining shareholder approval.  Furthermore, in the event that the
Committee determines that it is advisable to grant Stock Awards that shall not
qualify as performance-based compensation and/or to amend previously granted
Stock Awards in a way that would disqualify them as performance-based
compensation, the Committee may make such grants without satisfying the
requirements of Section 162(m) of the Code and may base vesting on performance
measures other than those set forth above and/or make such amendments.

 

17

--------------------------------------------------------------------------------